Case: 4:21-cv-00212-RLW
        Case MDL No. 2974Doc.
                          Document
                              #: 9 Filed:
                                    182 03/16/21
                                          Filed 03/16/21
                                                    Page: Page
                                                          1 of 21PageID
                                                                  of 2 #: 65




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2974



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −12)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 76 additional action(s) have
been transferred to the Northern District of Georgia. With the consent of that court, all such actions
have been assigned to the Honorable Leigh Martin May.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Georgia and assigned to
Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
consent of that court, assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
                  Mar 16, 2021

                                                       John W. Nichols
                                                       Clerk of the Panel
Case: 4:21-cv-00212-RLW
        Case MDL No. 2974Doc.
                          Document
                              #: 9 Filed:
                                    182 03/16/21
                                          Filed 03/16/21
                                                    Page: Page
                                                          2 of 22PageID
                                                                  of 2 #: 66




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                  MDL No. 2974



                   SCHEDULE CTO−12 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.       CASE CAPTION


MISSOURI EASTERN

  MOE        4       21−00212       Crawford v. Teva Pharmaceuticals USA, Inc. et al

NEW YORK SOUTHERN

  NYS        7       21−01500       Jackson v. Teva Pharmaceuticals USA, Inc. et al

NORTH CAROLINA MIDDLE

                                    ASHU v. TEVA PHARMACEUTICALS USA, INC. et
  NCM        1       21−00174       al

TEXAS EASTERN

  TXE        1       21−00075       Boseman v. Teva Pharmaceuticals USA, Inc. et al

TEXAS SOUTHERN

  TXS        7       21−00068       Elizondo v. Teva Pharmaceuticals USA, Inc. et al
